Citation Nr: 1510398	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-00 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1965 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a May 2013 hearing held before the undersigned via videoconference from the RO.  A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an initial compensable rating for his bilateral hearing loss disability.  After a complete review of the claims file, the Board concludes that a remand is necessary prior to adjudication of the claim.

During the Veteran's May 2013 Board hearing, on multiple occasions he contended that his bilateral hearing loss had worsened in severity since the time of his last VA examination, in February 2012.  Specifically, he mentioned increased difficulty understanding women's voices and that generally he would miss portions of conversations unless looking directly at the speaker.  He also noted difficulty hearing the doorbell and/or knocking at the door.     

The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  In light of the Veteran's contentions, the claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his bilateral hearing loss disability.

The Board also notes that a November 3, 2011, VA consultation record has been associated with the Virtual VA electronic file.  The record indicates that audiogram and speech recognition testing was performed at that time, but the test results do not appear to have been associated with the paper or electronic claims files.  The consultation record in Virtual VA merely refers any reviewers to VISTA imaging.  The Board does not have access to VISTA imaging and, as such, the RO/AMC also should take the opportunity to obtain the audiogram, speech recognition testing results, and any other pertinent records from VISTA and associate them with the electronic or paper claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records from all applicable facilities from December 2010 to the present.  In particular, obtain and associate with the record the full consultation report from VISTA imaging for the November 3, 2011, audiogram and speech recognition testing results, as well as any other pertinent documents performed on that date at the Wilkes-Barre, Pennsylvania VA Medical Center.  If the audiogram and other records are not available, such should be clearly documented in the file and the Veteran must be provided with notice and an opportunity to provide such medical records.  If the RO determines that the November 3, 2011 record already on file is a full and complete representation of what is contained in VISTA imaging, the RO/AMC should document this in the record.

2.  Schedule the Veteran for a VA audiology examination in order to determine the current severity of his bilateral sensorineural hearing loss disability.  The examiner must discuss the impact of the condition on the Veteran's daily life.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




